PER CURIAM.

ORDER

Upon review of this recently docketed petition for review of a decision of an arbitrator in Federal Mediation and Conciliation Service No. 070312-54595-A, the court considers whether it should be dismissed for lack of jurisdiction.
Edward Tyrone Carter was a Library of Congress employee. Carter filed a grievance challenging his removal and the Fraternal Order of Police/Library of Congress Labor Committee (Union) requested arbitration. The Federal Mediation and Conciliation Service held an arbitration proceeding. On October 1, 2007, an arbitrator upheld the Library of Congress’s determination to remove Carter. On December 3, 2007, the court received Carter’s petition for review of the arbitrator’s decision.
This court’s jurisdiction to review arbitrator’s decisions is limited to cases in which the adverse action could have been appealed to the Merit Systems Protection Board. Bonner v. Department of Veterans Affairs, 477 F.3d 1343, 1347-48 (Fed.Cir.2007). An employee of the Library of Congress may not appeal adverse actions to the Board. Gardner v. Library of Congress, 774 F.2d 1081 (Fed.Cir.1985). Thus, Carter may not seek review of the arbitrator’s decision in this court.
Accordingly,
IT IS ORDERED THAT:
(1) The petition for review is dismissed for lack of jurisdiction.
(2) Each side shall bear its own costs.